Citation Nr: 1513041	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a left shoulder condition.

3. Entitlement to service connection for a cervical condition, to include as secondary to a left knee and left shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1961 to August 1964.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014, the Board remanded this matter for a new VA examination and medical opinion.  However, as is discussed below, the new medical opinion is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand, the Veteran was afforded a new VA examination for his knee, shoulder and neck conditions in August 2014.  The VA examiner found that the Veteran's conditions were less likely than not incurred in or caused by service.  The rationale given was that the Veteran's service treatment records reflect no neck or left shoulder problems and there were no post-service medical records indicating a shoulder, neck, or knee problem after discharge.  The examiner acknowledged that the Veteran was seen for a left knee strain in service.  However, he stated that there is no indication that the in-service knee strain contributed to the Veteran's current left knee degeneration.    

The Board finds the August 2014 opinion inadequate.  At the December 2013 hearing, the Veteran testified that he injured his shoulder during a fall in 1963.  He also stated that he has had left knee, left shoulder and neck pain since service.  The August 2014 opinion does not address the Veteran's allegations of an in-service shoulder injury or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new medical opinion should be obtained to address these contentions. 

Furthermore, the Veteran claims that his cervical spine condition is caused by his left knee and shoulder conditions.  Thus, it is necessary to obtain an adequate VA medical opinion on the etiology of the Veteran's cervical spine condition, including whether it was caused or aggravated by his left knee and shoulder conditions.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the medical opinion in August 2014 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that any currently diagnosed left knee or left shoulder condition was incurred in or is otherwise related to service.  The examiner should specifically comment on the reported in-service shoulder and left knee injury in 1963, and the Veteran's lay assertions regarding left knee and left shoulder pain since service.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cervical condition had its onset in service or is etiologically related to service.  In providing an opinion, the examiner should address the Veteran's allegations of neck pain since service. 

(c) If the answer to (b) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cervical condition was caused or aggravated by the Veteran's left knee and left shoulder conditions.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




